Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20010009609 A1 to Bradenbaugh (“Bradenbaugh”).
Bradenbaugh discloses:
Regarding claim 1: 
a bottom surface (e.g., bottom surface seen in Fig. 5) (e.g., Fig. 5 and para 42 and 64-65); 
inner and outer upright walls (e.g., walls seen at 11 and 12, respectively in Fig. 5) spaced-apart from one another to define an insulating space (e.g., space where foam insulation 13 and control box 17 are located) therebetween, wherein the inner and outer upright walls upwardly extend from the bottom surface, and further wherein the inner wall includes an interior surface configured to cooperate with at least a portion of the bottom surface to define an interior space of the sous vide cooking vessel (e.g., Fig. 5 and para 42 and 64-65); 
a first temperature sensor (e.g., a first of thermistor or temperature sensor 18 and 18’) operably coupled to the interior surface of the inner wall, the first temperature sensor having an exposed portion disposed within the interior space and configured to be in contact with a cooking liquid housed within the interior space at a first level to detect a temperature of the cooking liquid at the first level (e.g., Fig. 5 and para 42 and 64-65); and 
a second temperature sensor (e.g., a second of thermistor or temperature sensor 18 and 18’) operably coupled to the interior surface of the inner wall, the second temperature sensor having an exposed portion disposed within the interior space and configured to be in contact the cooking liquid housed within the interior space at a second level to detect a temperature of the cooking liquid at the second level, wherein the second level is vertically offset from the first level (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 4: the first and second temperature sensors are removeably coupled to the interior surface of the inner wall (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 5: the first temperature sensor is positioned on the interior surface of the inner wall within a top 20% to 30% of a height of the inner wall (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 6: the interior surface of the inner wall is an opposed surface to an exterior wall of the inner wall that is positioned adjacent to the insulating space (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 7: 
a bottom surface (e.g., bottom surface seen in Fig. 5) (e.g., Fig. 5 and para 42 and 64-65); 
first and second walls (e.g., walls seen at 11 and 12, respectively in Fig. 5) extending upwardly from the bottom surface, wherein the second wall is positioned inwardly from the first wall to define an insulating space (e.g., space where foam insulation 13 and control box 17 are located) therebetween (e.g., Fig. 5 and para 42 and 64-65); and 
a first temperature sensor (e.g., a first of thermistor or temperature sensor 18 and 18’) operably coupled to an interior surface of the second wall at a first vertical position (e.g., Fig. 5 and para 42 and 64-65); and 
a second temperature sensor (e.g., a second of thermistor or temperature sensor 18 and 18’) operably coupled to the interior surface of the second wall at a second vertical position, wherein the second vertical position of the second sensor is lower than the first vertical position of the first temperature sensor (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 9: the first and second temperature sensors are removeably coupled to the interior surface of the second wall (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 10: the first wall includes an exterior surface (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 12: 
a bottom surface (e.g., bottom surface seen in Fig. 5) (e.g., Fig. 5 and para 42 and 64-65); 
first and second walls (e.g., walls seen at 11 and 12, respectively in Fig. 5) extending upwardly from the bottom surface and spaced-apart from one another to define an insulating space (e.g., space where foam insulation 13 and control box 17 are located) therebetween, and further wherein the second wall includes an interior surface configured to cooperate with the bottom surface to define an interior space of the sous vide cooking vessel (e.g., Fig. 5 and para 42 and 64-65); 
a first temperature sensor (e.g., a first of thermistor or temperature sensor 18 and 18’) operably coupled to the interior surface of the second wall at a first vertical position (e.g., Fig. 5 and para 42 and 64-65); and 
a second temperature sensor (e.g., a second of thermistor or temperature sensor 18 and 18’) operably coupled to the interior surface of the second wall at a second vertical position, wherein the second vertical position of the second sensor is lower than the first vertical position of the first temperature sensor (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 13: the first wall is positioned outwardly on the bottom surface relative to the second wall (e.g., Fig. 5 and para 42 and 64-65);
Regarding claim 14: the first and second temperature sensors are removeably coupled to the interior surface of the second wall (e.g., Fig. 5 and para 42 and 64-65); and
Regarding claim 15: the first and second temperature sensors are positioned adjacent to the insulating space along the interior surface of the second wall (e.g., Fig. 5 and para 42 and 64-65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh in view of US 20090188396 A1 to Hofmann et al. (“Hofmann”).
Bradenbaugh discloses substantially all of the features of the claimed invention as set forth above.
Bradenbaugh does not explicitly disclose the first and second temperature sensors include first and second transmitters, respectively (as recited in claim 2).
However, Hofmann discloses:
Regarding claim 2: the first and second temperature sensors include first and second transmitters, respectively (e.g., respective wireless transmitter 54) (e.g., Fig. 9 and para 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Bradenbaugh as suggested and taught by Hofmann in order to automatically monitor cooking temperatures (e.g., Hofmann: para 27).


Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh in view of US 20110198339 A1 to Hansen et al. (“Hansen”).
Bradenbaugh discloses substantially all of the features of the claimed invention as set forth above.
Bradenbaugh does not explicitly disclose the first and second temperature sensors are adhered to the interior surface of the inner wall using an adhesive (as recited in claims 3 and 8).
However, Hansen discloses:
Regarding claim 3: the first and second temperature sensors are adhered to the interior surface of the inner wall using an adhesive (e.g., para 44 discloses that an adhesive tape may be used to place the temperature sensors 120 on the wall); and
Regarding claim 8: the first and second temperature sensors are adhered to the interior surface of the second wall using an adhesive (e.g., para 44 discloses that an adhesive tape may be used to place the temperature sensors 120 on the wall).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Bradenbaugh as suggested and taught by Hansen because using an adhesive tape to place the sensor may be preferable because of the reduced cost of tape and the minimal amount of time required to attached the sensor on the wall during assembly.


Claim 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh in view of US 20090087534 A1 to McLemore (“McLemore”).
Bradenbaugh discloses substantially all of the features of the claimed invention as set forth above.
Bradenbaugh does not explicitly disclose one or more handles (as recited in claim 11), a rack (as recited in claim 16) or a lid (as recited in claim 17).
However, McLemore discloses:
Regarding claim 11: one or more handles (e.g., handles 34) outwardly extending from the exterior surface of the first wall (e.g., Fig. 1 and para 91);
Regarding claim 16: a rack (e.g., food support means 70) removeably received within the interior space (e.g., Fig. 1 and para 97); and
Regarding claim 17: a lid (e.g., lid 188) removeably supported on at least one of the first wall and the second wall over the interior space (e.g., Fig. 1 and para 115).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Bradenbaugh as suggested and taught by McLemore in order to conveniently move the apparatus, store and lift food and contain heat and steam while cooking.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 22, 2022